United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 10-1672
                                ___________

Michael Lewis Butler,                  *
                                       *
              Appellant,               *
                                       *
       v.                              *
                                       *
Larry Norris, Director, Arkansas       *
Department of Correction; Greg         *
Harmon, Warden, East Arkansas          *
Regional Unit, ADC; Cheryl Evans, Lt., *
East Arkansas Regional Unit, ADC;      *
Dondie Franklin, Sgt., East Arkansas   * Appeal from the United States
Regional Unit, ADC; Harrison           * District Court for the
Foreman, Sgt., East Arkansas Regional * Eastern District of Arkansas.
Unit, ADC; Lamontrell Jones, Officer, *
East Arkansas Regional Unit, ADC;      * [UNPUBLISHED]
Timothy L. Morrison, Officer, East     *
Arkansas Regional Unit, ADC; Felicia *
Phillips, East Arkansas Regional Unit, *
ADC; Cleaster Hubbard, Officer, East *
Arkansas Regional Unit, ADC; Brenda *
Anderson, Officer, East Arkansas       *
Regional Unit, ADC; T. Compton,        *
Grievance Supervisor, ADC; James       *
Gibson, Internal Affairs Supervisor,   *
ADC; Kathy Stewart; Mary Willis,       *
                                       *
              Appellees.               *
                                  ___________

                          Submitted: September 9, 2010
                             Filed: September 16, 2010
                              ___________
Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

        Arkansas inmate Michael Lewis Butler filed a 42 U.S.C. § 1983 complaint
against several Arkansas Department of Correction employees. In September 2009,
Butler’s counsel informed the district court1 that the parties had entered into a
settlement agreement, and counsel requested the action be dismissed with prejudice.
The court then ordered the complaint dismissed on September 14, but it did not enter
judgment and retained jurisdiction for thirty days to vacate its order if a party showed
that the settlement had not been completed. In October, Butler moved through
counsel to vacate the dismissal order and to reopen the case. In November, Butler
filed a separate pro se motion to vacate, arguing that the written settlement agreement
did not reflect certain verbal assurances made by defendants. In January 2010, the
district court denied the pending motions to vacate upon concluding that the parties
had settled, and entered judgment dismissing the action with prejudice. Butler
appeals.

       We conclude that the district court did not clearly err in concluding that the
parties had settled. See Chaganti & Assocs., P.C. v. Nowotny, 470 F.3d 1215, 1221
(8th Cir.2006) (standard of review; basic principles of contract law govern existence
and enforcement of alleged settlement); see also Worthy v. McKesson Corp., 756 F.2d
1370, 1373 (8th Cir. 1985) (per curiam) (parties to voluntary settlement agreement
cannot avoid agreement simply because agreement ultimately proves to be
disadvantageous). Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                        ______________________________


      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-